 In the MatterOfIIIMESBROTHERS DAIRYCOMPANY,EMPLOYERandUNITED GAS, COKE AND CHEMICAL WORKERSorAMERICA, CIO,PETITIONERCase No. 9-RC-685.-Decided April 18, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William Nai-mark, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Styles].Subsequent to the hearing, the Employer moved to admit into evi-dence a affidavit by the manager of its industrial relations depart-ment explaining a change in the November 21, 1949, collective bargain-ing agreement with the Firemen and Oilers, and general affidavitsby employees indicating that union security was not practiced underthe 1948 bargaining agreement between the same parties.The Em-ployer's motion is denied and the proffered evidence rejected. Suchevidence was available and should have been submitted at the hear-ing in the form of oral testimony subject to the rights of cross-exami-nation.Rule 32 (a), Rules of Civil Procedure.Upon the entire record in the case, the Board finds :1.The Employer processes milk and milk products at plants withinthe State of Ohio.Annually, it makes purchases valued at $1,500,0001At the hearing, International Brotherhood of Firemen and Oilers, Local 196A, AFL,herein called the Firemen and Oilers, offered to prove that the Petitioner had not made anadequate showing of interest when it filed its petition herein.As the showing of interestis an administrative matter and not subject to collateral attack, the hearing officer properlyexcluded the proffered evidence.0. D. Jennings ciCo., 68 NLRB 516.For the same reason,the Firemen and Oilers' motion to reopen the hearing for the purpose of receiving suchevidence is denied.In any event, we are administratively advised that on November 23,1949,when the petition was filed, the Petitioner had obtained a sufficient number ofwritten authorizations among the employees involved.S9 NLRB No. 71.531889227-51-vol. 89-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDand sales valued at about $3,000,000.Between 2 and 21/2 percent ofpurchases are made outside the State.All sales are local.The Em-ployer is a wholly owned subsidiary of Beatrice Food Company whichoperates in approximately 30 States.The parent company directlycontrols the management and the operations of its subsidiary.In view of such ownership and control by a company over whichwe have already exercised jurisdiction,2 we find, contrary to the con-tention of the Firemen and Oilers, that the Employer is engaged incommerce within the meaning of the Act.32.The Petitioner, the Firemen and Oilers, and the Salesmen Drivers,.Dairy Employees and Helpers, Local Union No. 176 of the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, AFL, are labor organizations claiming to repre-sent employees of the Employer.3.The Firemen and Oilers moved to dismiss the petition on the.ground that an existing collective bargaining contract is a bar to this,proceeding.The motion rests on the following facts :On August 12, 1948, the Employer and the Firemen and Oilers.signed a collective bargaining contract covering the Employer's pro-duction and maintenance employees for an initial term expiring onOctober 5, 1950.The agreement provided, however, that wage pro-visions could be opened for renegotiation on October 5, 1949, by eitherparty serving an appropriate notice at least 60 days before that date.Pursuant to this wage reopening clause, the contracting parties duringOctober and November 1949 negotiated to change the contract.Theycame to terms on November 14, and on November 21, 1949, executed-anew contract which was identical with the 1948 agreement exceptthat it (a) changed the wage rates; (b) extended the terminationdate to November 14, 1951; (c) eliminated an inoperative union-shopprovision; 4 (d) reconciled conflicting clauses respecting grievance pe-riods; 5 and (e) added a. provision for dues checkoff upon individualauthorization.Meanwhile, on November 12, 1949, the Petitioner mailed a letter tothe Employer requesting recognition as bargaining representative ofthe employees..This letter was received by the Employer on Novem-ber 14, or a day or two later.The Petitioner followed its letter withthe filing of the present petition on November 23, 1949.2BeatriceFoodsCompany,84 NLRB 512.3Collins Baking Company,83 NLRB 599 ;Carnation Company of Texas,78 NLRB 519.4The union-shop provision in the 1948 contract was to become effective only if theFiremen and Oilers won a union-shop authorization election.On November 21, 1.949, in aseparate letter accompanying the new contract, the Employer agreed to a substantiallysimilar provision.GThe old contract contained a discrepancy in the time allotted for initiation of.grievances.In one paragraph the time mentioned was 72 hours;in another it was 5days.This latter figure was changed to 72 hours in the new contract. HIMES BROTHERS DAIRY COMPANY533Soon after the new contract was signed a number of the employeescomplained about its 2-year term. The Employer and the Firemen andOilers thereupon decided to abrogate that agreement and revert tothe 1948 contract.Accordingly, on November 25, 1949, 2 days afterthe petition was filed, they executed a "supplement" to the 1948 con-tract, changing only its wage rate.The contracting parties have con-tinued to operate under the 1948 agreement so amended; they neverconsidered the 1949 contract to be in effect after November 25.The Petitioner contends, and we agree, that the 1948 contract is nota bar because, although the contract permitted reopening for wagesduring its term, the changes made in the 1949 agreement went beyondthe provisions for wage modification.6While deletion of the sus-pended union-shop clause may have been of slight significance andclarification of grievance period clause merely clerical, we cannot saythat adoption of a checkoff provision was not a substantial change inthe contractual relationship.We find, therefore, that on November21, 1949, the Employer and the Firemen and Oilers opened the 1948contract and thereby removed it as a bar to the Petitioner's rival claim.Nor is there merit in the Firemen and Oilers' further contentionthat the November 12 notice from the Petitioner was ineffective to pre-vent the 1949 contract from being a bar because the letter was not fol-lowed by the filing of a petition within 10 days thereafter(GeneralElectric X-Ray,67 NLRB 997). This contention presumes that the10-day rule ofGeneral Electric X-Rayruns from the date of mailingof a claim of representation, whereas in the Board's application ofthe rule, the date of the Employer's receipt of the claim of representa-tion is controlling.'In any event, just as the contracting partiesremoved the 1948 contract as a bar by making a new contract in itsplace, they also invalidated the new contract for bar purposes, when,2 days after the petition was filed, they canceled it by mutualagreement.Finally, the Firemen and Oilers also argue that if the November21 contract is not a bar, the "supplement" executed on November 25,readopting the original 1948 agreement, precludes this petition.Butwe have held too often to warrant repetition that a binding contractexecuted after filing of the petition cannot bar a representative pro-ceeding.As the contractual parties had effectively set aside the 1948contract before November 25, 1949, their agreement on that date toextend its term for another year was but an attempt to revive a pre-viously existing contract, and in effect, the execution of a new contractwhich by reference incorporated the provisions of the old.ExecutedUShopwellFoods,Inc.,87 NLRB 92.7Belle-Moe, Inc.,81 NLRB G. .534DECISIONSOF NATIONALLABOR RELATIONS BOARDafter -the petition was filed, this"supplement"-a new contract--plainlyis no bar to this proceeding.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.In accordance with the agreement of the parties, we find thatall production and maintenance employees at the Employer's Dayton,Ohio, plant, excluding laboratory employees, drivers and salesmen,office and clerical employees, guards, professional employees, andsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section.9(b) of the Act.DIRECTION OF ELECTION 8As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in the-unit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill of on vacation ortemporarily laid off, but excluding those employees who have since,quit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by United Gas, Coke and Chemical Workers of America, CIO, byInternational Brotherhood of Firemen and Oilers, Local 196A, AFL,by Salesmen Drivers, Dairy Employees and Helpers, Local UnionNo. 176 of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, or by none of them.8Any participant in the election directed herein may,upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot.